

115 HR 4229 IH: To extend the transition to new payment rates for durable medical equipment under the Medicare program and amend title XVIII of the Social Security Act to update the Medicare budget neutrality requirement for oxygen.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4229IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mrs. McMorris Rodgers (for herself, Mr. Aderholt, Mr. Bishop of Georgia, Mrs. Blackburn, Mr. Blum, Mr. Bucshon, Mr. Collins of Georgia, Mr. Collins of New York, Mr. Cook, Mr. Cramer, Mr. Duffy, Mr. Duncan of Tennessee, Mr. Ferguson, Mr. Gallagher, Mr. Gianforte, Mr. Graves of Georgia, Mr. Graves of Missouri, Mr. Griffith, Mr. Harper, Mrs. Hartzler, Mr. Jenkins of West Virginia, Ms. Jenkins of Kansas, Mr. Johnson of Ohio, Mr. Joyce of Ohio, Ms. Kaptur, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Ms. Kuster of New Hampshire, Mr. LaMalfa, Mr. Lamborn, Mr. Latta, Mr. Long, Mr. Luetkemeyer, Mr. Marino, Mr. Marshall, Mr. Moulton, Mrs. Noem, Mr. Rogers of Alabama, Mr. Rothfus, Ms. Sewell of Alabama, Mr. Smith of Missouri, Mr. Tiberi, Mr. Tipton, Mr. Turner, Mrs. Wagner, Mr. Welch, Mr. Young of Iowa, Mr. Ryan of Ohio, Mr. Roe of Tennessee, Mr. Allen, Mr. Visclosky, Mr. Kelly of Mississippi, Mr. Mullin, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the transition to new payment rates for durable medical equipment under the Medicare
			 program and amend title XVIII of the Social Security Act to update the
			 Medicare budget neutrality requirement for oxygen.
	
 1.Short titleThis Act may be cited as the Protecting Home Oxygen & Medical Equipment Access Act of 2017 or the Protecting HOME Access Act of 2017. 2.Extension of the transition to new payment rates for durable medical equipment under the Medicare program (a)In generalThe Secretary of Health and Human Services shall extend the transition period described in clause (i) of section 414.210(g)(9) of title 42, Code of Federal Regulations, from January 1, 2017, to December 31, 2018 (with the full implementation described in clause (ii) of such section applying to items and services furnished with dates of service on or after January 1, 2019).
 (b)Payment amountNotwithstanding section 414.210(g)(8) of title 42, Code of Federal Regulations, reimbursement rates for applicable items and services applied pursuant to subsection (a) shall be equal to reimbursement rates in effect on January 1, 2016.
			3.Budget neutrality for oxygen under the Medicare program
 (a)In generalSection 1834(a)(9)(D)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(9)(D)(ii)) is amended by adding at the end the following new sentence: The requirement of the preceding sentence shall not apply to an action described in clause (i) with respect to items and services described in such clause for which there is conducted a competitive acquisition program under section 1847(a) or with respect to which payment is adjusted pursuant to clause (ii) or (iii) of paragraph (1)(F)..
 (b)Effective dateThe amendment made by paragraph (1) shall apply with respect to items and services furnished on or after the date that is 30 days after the date of the enactment of this Act.
			